--------------------------------------------------------------------------------

Exhibit 10.4
 
Execution Version
NON-COMPETITION AGREEMENT


This Non-Competition Agreement dated June 1, 2010 (the "Non-Competition
Agreement"), is by and among RCI Entertainment (3315 North Freeway FW), Inc., a
Texas corporation (“RCI”), and Sherri Mofid, an individual residing in Texas
(“Mofid”).


W I T N E S S E T H:


WHEREAS, Mofid owns 100% of the outstanding shares of common stock of Restaurant
Associates, Inc., a Texas corporation (the “Company”), which owns and operates
an adult entertainment cabaret known as Fort Worth Gentleman’s Club (the “Club”)
located at 3315 North Freeway, Fort Worth, Texas 76106; and


WHEREAS, Mofid owns 100% of the outstanding membership interests of Voldar, LLC,
a Texas limited liability company (“Voldar”), which owns the real property
commonly known as 3315 North Freeway, Fort Worth, Texas 76106 (the “Real
Property”) as is more fully described on Exhibit “A” attached to the Purchase
Agreement (as defined below); and


WHEREAS, Mofid owns the real property located at BLK 3, Lot 4R and 5R, Diamond
Heights Industrial Addition, Fort Worth, Texas 76106 (the “Adjacent Property”),
which is located adjacent to the Real Property and is more fully described on
Exhibit “B” attached to the Purchase Agreement (as defined below); and


WHEREAS, RCI, the Company, Voldar, Mofid, John Faltynski, and James Noryian
entered into an Asset Purchase Agreement dated June 1, 2010 (the “Purchase
Agreement”), pursuant to which (i) the Company has agreed to sell all of the
assets owned by it which are associated or used in connection with the operation
of the Club, (ii) Voldar has agreed to lease the Real Property to RCI with an
Option to Purchase and (iii) Mofid has agreed to lease the Adjacent Property to
RCI with the Option to Purchase (collectively, the “Transaction”); and


WHEREAS, in connection with the Transaction, RCI has agreed to pay the Company
cash consideration, as more fully described in the Purchase Agreement; and


WHEREAS, Mofid, as the sole owner of the Company and of Voldar, will benefit
from the Transaction; and


WHEREAS, in connection with the Transaction, RCI has agreed to pay Mofid cash
consideration of ten dollars ($10.00), and Mofid agrees that her receipt of such
cash consideration, in addition to other good and valuable consideration she
receives in connection with the Transaction, constitutes valid consideration for
her entry into this Non-Competition Agreement, as more fully described herein;
and


WHEREAS, RCI requires that Mofid enter into this Non-Competition Agreement as a
condition to RCI entering into the Purchase Agreement and effecting the
Transaction; and


WHEREAS, to induce RCI to enter into the Purchase Agreement and to complete the
Transaction, Mofid agreed to enter into this Non-Competition Agreement; and

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises, the closing of the
Transaction, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.            Covenants.  For a period of five (5) years from the date of
execution hereof (such five (5) year period being referred to herein as the
“Restricted Period”), Mofid shall not, directly or indirectly, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, investor or in any other individual or
representative capacity, whether for compensation or not:


 
(a)
Own, or have any rights of conversion to own, or share in the earnings of, carry
on, manage, operate, control, be engaged in, render services to or solicit
customers for any business engaged in the operation of an establishment
featuring live female nude or semi-nude entertainment within a ten (10) mile
radius of the Club (the “Prohibited Area”) provided that two locations
identified on Exhibit “C” attached hereto are specifically excluded from the
Prohibited Area; or



 
(b)
Solicit or induce, or attempt to solicit or induce, wherever located, any
employee, independent contractor, or agent or consultant of the Club, RCI, or
any of their affiliates or parent (collectively, the “Rick’s Parties”) to leave
his or her employment or terminate his or her agreement or relationship with any
of the Rick’s Parties.



2.            Mofid’s Acknowledgments and Agreements.  Mofid acknowledges and
agrees that:


 
(a)
She has received cash consideration of ten dollars ($10.00) for her entry into
this Non-Competition Agreement and that her receipt of such cash consideration,
in addition to other good and valuable consideration she receives in connection
with the Transaction, constitutes valid consideration to her for her entry into
this Non-Competition Agreement;



 
(b)
Due to the nature of the Rick’s Parties’ business, the foregoing covenants place
no greater restraint upon Mofid than is reasonably necessary to protect the
business and goodwill of the Rick’s Parties;



 
(c)
These covenants protect a legitimate interest of the Rick’s Parties and do not
serve solely to limit the future competition of the Rick’s Parties;



 
(d)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;



 
(e)
A breach of these covenants by Mofid would cause irreparable damage to the
Rick’s Parties;



 
(f)
These covenants will not preclude Mofid from obtaining reasonable business
relationships or becoming gainfully employed following the closing of the
Purchase Agreement;


 
Non-Competition Agreement - Page 2

--------------------------------------------------------------------------------

 

 
(g)
These covenants are reasonable in scope and are reasonably necessary to protect
the business and goodwill and valuable and extensive trade which the Rick’s
Parties have established through their own expense and effort;



 
(h)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the Transaction previously discussed; and



 
(i)
Mofid has carefully read and considered all provisions of this Non-Competition
Agreement and that all of the restrictions set forth are fair and reasonable and
are reasonably required for the protection of the interests of the Rick’s
Parties.



3.            Remedies, Injunction.  In the event of Mofid’s actual breach of
any provisions of this Non-Competition Agreement, Mofid agrees that the Rick’s
Parties shall be entitled to a temporary restraining order, preliminary
injunction and/or permanent injunction restraining and enjoining Mofid from
violating the provisions herein.  Nothing in this Non-Competition Agreement
shall be construed to prohibit any of the Rick’s Parties from pursuing any other
available remedies for such breach or threatened breach, including the recovery
of damages from Mofid.  Mofid further agrees that, for the purpose of any such
injunction proceeding, it shall be presumed that the Rick’s Parties’ legal
remedies would be inadequate and that the Rick’s Parties would suffer
irreparable harm as a result of Mofid’s violation of the provisions of this
Non-Competition Agreement.


4.            Severability.  In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  Mofid further agrees that such covenants
and/or any portion thereof are severable, separate and independent, and should
any specific restriction or the application thereof, to any person, firm,
corporation, or situation be held to be invalid, that holding shall not affect
the remainder of such provisions or covenants.


5.            General Provisions.


 
(a)
Notices.  Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by a recognized
overnight delivery service.  Mailed notices shall be addressed to the parties at
the addresses set forth below, but each party may change their address by
written notice in accordance with this Paragraph 5(a).  A notice or
communication will be effective (i) if delivered in Person or by overnight
courier, on the business day it is delivered and (ii) if sent by registered or
certified mail, three (3) business days after dispatch.


 
Non-Competition Agreement - Page 3

--------------------------------------------------------------------------------

 

 
If to RCI:
RCI Entertainment (3315 North Freeway FW), Inc.

Attn: Eric Langan
10959 Cutten Road
Houston, Texas 77066


 
With a copy to:
Robert D. Axelrod

Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas 77007


 
If to Mofid:
Sherri Mofid

1050 G. South Lamar
Austin Texas, 78745


 
With a copy to:
David G. Slater

Slater Kennon & Jameson, LLP
4807 Spicewood Springs Road
Building 2, Suite 240
Austin, Texas 78759


 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to principles of conflict of laws.  In any
action between or among any of the parties, whether arising out of this
Non-Competition Agreement or otherwise, each of the parties irrevocably consents
to the exclusive jurisdiction and venue of the federal and state courts located
in Harris County, Texas.



 
(c)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to Mofid’s agreement not to
compete with the Rick’s Parties.



 
(d)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by each of the parties hereto and that no evidence of any waiver
or modification shall be offered or received in evidence in any proceeding or
litigation between the parties hereto arising out of or affecting this
Non-Competition Agreement, or the rights or obligations of any party hereunder,
unless such waiver or modification is in writing, duly executed by each of the
parties hereto.



 
(e)
Assignment.  The rights and benefits of the Rick’s Parties under this
Non-Competition Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Rick’s Parties.  The rights of Mofid hereunder are
personal and nontransferable except that the rights and benefits hereof shall
inure to the benefit of the heirs, executors and legal representatives of Mofid.


 
Non-Competition Agreement - Page 4

--------------------------------------------------------------------------------

 

 
(f)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.



 
(g)
Execution.  This Non-Competition Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.





[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
Non-Competition Agreement - Page 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as
of  the  1st day of June, 2010.





 
RCI ENTERTAINMENT (3315 NORTH FREEWAY FW), INC.
             
By:
/s/ Eric Langan    
Eric Langan, President
              /s/ Sherri Mofid  
SHERRI MOFID, Individually


 
Non-Competition Agreement - Page 6

--------------------------------------------------------------------------------

 

EXHIBIT C




Panther City
719 North Main Street
Fort Worth, Texas 76164




Texas Cabaret
1300 NE Loop 820
Fort Worth, Texas 76106
 
 

--------------------------------------------------------------------------------